ORDER

PER CURIAM:
AND NOW, this 21st day of May, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated April. 1,1997, it is hereby
ORDERED that:L. EDWARD GLASS be and he is SUSPENDED from the Bar of this Commonwealth for a period of two and one-half (2}é) years, retroactive to January 20, 1995, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.